Exhibit 10.4

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated as of the 12th
day of March, 2018, by and between Party City Holdings Inc., a Delaware
corporation (the “Company”), Party City Holdco Inc., a Delaware corporation
(“Holdco”), and Daniel Sullivan (the “Executive”) and effective as of the date
hereof (the “Effective Date”).

WHEREAS, the Executive has served the Company and Holdco as each entity’s Chief
Financial Officer pursuant to an Employment Agreement, effective as of
August 29, 2016 (the “Prior Employment Agreement”); and

WHEREAS, the Company, Holdco and the Executive desire to amend and restate the
Prior Employment Agreement to set forth in this Agreement the terms and
conditions under which the Executive will be employed as the Chief Financial
Officer of each of the Company and Holdco effective as of the Effective Date;

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.    Employment Period. The Company and Holdco shall continue to employ the
Executive, and the Executive agrees to, and shall, serve the Company and Holdco,
on the terms and conditions set forth in this Agreement, for the period
beginning on the Effective Date and ending on December 31, 2019, unless sooner
terminated as set forth hereinafter (the “Employment Period”).

2.    Position and Duties.

(a)    During the Employment Period, the Executive shall serve as the Chief
Financial Officer of the Company and of Holdco with such duties and
responsibilities as are assigned to him by the bylaws or Board of Directors of
Holdco (the “Board”) or the Chief Executive Officer of the Company (the “CEO”)
consistent with his position as Chief Financial Officer of the Company and
Holdco, including, as the Board or the CEO may request, without additional
compensation, to serve as an officer or director of certain of the subsidiaries
and other affiliates of Holdco and/or the Company. During the Employment Period,
the Executive shall report to the CEO.

(b)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive shall devote his
full attention and time during normal business hours to the business and affairs
of the Company and Holdco and shall use his reasonable best efforts to carry out
the responsibilities assigned to the Executive faithfully and efficiently. It
shall not be considered a violation of the foregoing for the Executive to
(i) serve on civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions, (iii) serve
on the board of directors of other companies, so long as the Board approves such
appointments (such approval not to be unreasonably withheld), or (iv) manage
personal investments, so long as such activities do not compete with and are not
provided to or for any entity that competes with or intends to compete

 

-1-



--------------------------------------------------------------------------------

with the Company, Holdco or any of their respective subsidiaries and affiliates
and do not interfere with the performance of the Executive’s responsibilities as
an employee of the Company or Holdco in accordance with this Agreement.

3.    Compensation.

(a)    Base Salary. During the Employment Period, the Executive shall receive
from the Company an annual base salary of $650,000 (as such amount may be
increased from time to time, in the sole discretion of the Board or the
Compensation Committee of the Board (the “Committee”), the “Annual Base
Salary”), payable in regular intervals in accordance with the Company’s
customary payroll practices in effect during the Employment Period.

(b)    Annual Bonus. In addition to the Annual Base Salary, during the
Employment Period, the Executive shall be eligible to receive annual bonus
compensation (the “Annual Bonus”) consistent with the Company’s bonus plan for
key executives as in effect from time to time (the “Bonus Plan”). The Annual
Bonus (including any pro rata portion thereof, to the extent payable under this
Agreement), if any, shall be paid no later than two and one-half months
following the end of the calendar year to which such Annual Bonus corresponds.
During the Employment Period, the target amount of the Annual Bonus shall be 55%
of the Annual Base Salary (the “Target Bonus Amount”) and the maximum amount of
the Annual Bonus shall be 110% of the Annual Base Salary, with the actual amount
of the Annual Bonus, if any, to be determined by the Board or the Committee in
accordance with the Bonus Plan. Except as otherwise provided in Section 5 of
this Agreement, for any year during which the Executive is employed by the
Company and Holdco for less than the entire calendar year (including a year in
which the Executive’s employment is terminated), the Annual Bonus, if any, shall
be determined based on actual performance, pro-rated for the period during which
the Executive was employed during such calendar year (based on the number of
days in such calendar year the Executive was so employed divided by 365), as
determined in good faith by the Board or the Committee.

(c)     Other Benefits; Car Allowance. During the Employment Period: (i) the
Executive shall be eligible to participate in all incentive, savings and
retirement plans, practices, policies and programs of the Company and shall be
entitled to paid vacation, to the same extent and on the same terms and
conditions as peer executives; and (ii) the Executive and/or the Executive’s
family, as the case may be, shall be eligible for participation in, and shall
receive all benefits under, all other welfare benefit plans, practices, policies
and programs provided by the Company (including, to the extent provided, without
limitation, medical, prescription, dental, disability, employee life insurance,
group life insurance, accidental death and travel accident insurance plans and
programs) to the same extent and on the same terms and conditions as peer
executives. The term “peer executives” means the Executive Chairman, Chief
Executive Officer and Senior Vice Presidents of the Company, if such positions
exist, and if such positions do not exist, the definition of the term “peer
executives” shall be determined by the Board or the Committee in good faith.
During the Employment Period, the Company will pay the Executive a monthly car
allowance equal to $600, which will be paid not later than thirty (30) days
after the end of the month to which it relates.

 

-2-



--------------------------------------------------------------------------------

(d)    Incentive Equity Grants. The Executive is eligible to receive incentive
equity grants under the Company’s new equity compensation program for senior
executives, subject to the terms of such program as in effect from time to time
and with any grants under such program in the discretion of the Board or the
Committee.

(e)    Expenses. During the Employment Period, the Executive shall be entitled
to receive reimbursement for all reasonable travel and other expenses incurred
by the Executive in carrying out the Executive’s duties under this Agreement;
provided that the Executive complies with the policies, practices and procedures
of the Company for submission of expense reports, receipts, or similar
documentation of such expenses.

(f)    Indemnification. During and after the Employment Period, the Executive
shall be entitled to all rights to indemnification available under the by-laws
or certificate of incorporation of Holdco and the Company, or to which he may
otherwise be entitled, through the Company, Holdco and/or any of their
respective subsidiaries and affiliates, in accordance with their respective
terms.

4.    Termination of Employment.

(a)    Death or Permanent Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. The
Company or Holdco shall be entitled to terminate the Executive’s employment
because of the Executive’s Permanent Disability during the Employment Period.
“Permanent Disability” means that the Executive (i) is unable to perform his
duties under this Agreement by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company; or (iii) has been determined to be totally disabled by the Social
Security Administration. A termination of the Executive’s employment by the
Company or Holdco for Permanent Disability shall be communicated to the
Executive by written notice and shall be effective on the 30th day after receipt
of such notice by the Executive (the “Disability Effective Date”), unless the
Executive returns to full-time performance of the Executive’s duties in
accordance with the provisions of Section 2 before such 30th day. In the event
of a dispute as to whether the Executive has suffered a Permanent Disability,
the final determination shall be made by a licensed physician selected by the
Board and acceptable to the Executive in the Executive’s reasonable judgment.

(b)    Other than Death or Disability. The Company or Holdco may terminate the
Executive’s employment at any time during the Employment Period with or without
Cause upon notice to the Executive.

(c)    Good Reason. The Executive may terminate his employment at any time
during the Employment Period for Good Reason, upon prior written notice to the
Company setting forth in reasonable detail the nature of such Good Reason, as
set forth below. For

 

-3-



--------------------------------------------------------------------------------

purposes of this Agreement, “Good Reason” is defined as any one or more of the
following: any attempt to relocate the Executive to a work location that is more
than 100 miles from the Company’s offices in Elmsford, New York; any material
diminution in the nature or scope of the Executive’s responsibilities or duties
as defined under this Agreement (provided that each of (a) a change in reporting
relationships resulting from the direct or indirect control of the Company or
Holdco (or a successor corporation) by another corporation or other person(s)
and (b) any diminution of the business of the Company or Holdco or any of their
respective affiliates, shall not be deemed to constitute “Good Reason”); any
material breach by the Company or any affiliate of the Company of any provision
of this Agreement or any other written agreement with the Executive, which
breach is not cured within twenty (20) days following written notice by the
Executive to the Company; or any material failure of the Company to provide the
Executive with at least the Annual Base Salary and/or any other compensation or
benefits in accordance with the terms of Section 3 hereof, other than an
inadvertent failure which is cured within ten (10) business days following
written notice from the Executive specifying in reasonable detail the nature of
such failure. Notwithstanding the foregoing, the appointment of an interim Chief
Financial Officer during and for any period of the Executive’s disability (which
may potentially result in a Permanent Disability) will not be considered “Good
Reason” (so long as the Executive continues to be compensated pursuant to the
terms of this Agreement), until the occurrence of a Permanent Disability as
defined in Section 4(a). The Executive’s employment will only be deemed to have
been terminated for Good Reason if he gives written notice to the Company
setting forth in reasonable detail the nature of such Good Reason, and
terminates employment within sixty (60) days of the date of the later of the
first occurrence and the Executive’s knowledge of the circumstances giving rise
to Good Reason (to the extent the Company has not previously cured the
circumstances giving rise to Good Reason).

(d)    Change in Control. If there occurs a “Change in Control” (as hereinafter
defined) during the Employment Period, and the Company terminates the
Executive’s employment without Cause or the Executive terminates his employment
for Good Reason, in either case, within six (6) months prior to, or twenty-four
(24) months following, the consummation of such Change in Control (the “Change
in Control Protection Period”), the Executive shall be deemed to have had a
“Change in Control Termination”. As used herein, a “Change in Control” shall be
deemed to have occurred solely upon the occurrence of any of the following
events:

(i)    a change in the ownership of Holdco within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(v) as in effect on the date hereof; or

(ii)     a change in the ownership of all or substantially all of Holdco’s
assets within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii) as
in effect on the date hereof.

Notwithstanding anything to the contrary set forth in d(i) or (ii) hereinabove,
no Change in Control shall be deemed to have occurred so long as affiliates of
Thomas H. Lee Partners continue to own at least 50% of the stock of Holdco in
the aggregate.

 

-4-



--------------------------------------------------------------------------------

(e)    Date of Termination. The “Date of Termination” means the date of the
Executive’s death, the Disability Effective Date or the date on which the
termination of the Executive’s employment by the Company and Holdco, or by the
Executive, is effective, as the case may be, including by reason of the
expiration of the Employment Period.

5.    Obligations of the Company Upon Termination.

(a)    By the Company Upon the Executive’s Death or Permanent Disability. If the
Executive dies during the Employment Period or the Company or Holdco terminates
the Executive’s employment due to the Executive’s Permanent Disability, the
Company shall pay the Executive or his legal representative:

(i)    the Executive’s accrued but unpaid cash compensation (the “Accrued
Obligations”), which shall equal the sum of (1) any portion of the Executive’s
Annual Base Salary through the Date of Termination that has not yet been paid;
(2) any Annual Bonus that the Executive has earned for a prior full calendar
year that has ended prior to the Date of Termination but which has not yet been
calculated and paid; (3) any accrued but unpaid vacation pay and (4) any
unreimbursed expenses incurred prior to the Date of Termination, including any
then unreimbursed car allowance for each month or partial month of employment;
and

(ii)    a pro rata Annual Bonus for the year of death or termination, calculated
and paid in accordance with Section 3(b).

The Accrued Obligations shall be paid in cash within thirty (30) days of the
Date of Termination (other than the amount described in clause (2) of the
definition of Accrued Obligations, which shall be paid in accordance with
Section 3(b)). Notwithstanding anything to the contrary set forth herein, the
Executive shall not be entitled to any payment pursuant to clause (ii) of this
Section 5(a) unless the Executive (or the Executive’s beneficiary previously
designated in writing to the Company or, if no such beneficiary has been so
designated, the Executive’s estate, as applicable) shall have, at the written
request of the Company or Holdco, executed a release of any and all legal claims
substantially in the form attached hereto as Exhibit A (which form may be
modified by the Company to the extent necessary to reflect execution by a person
other than the Executive) (the “Release”) no later than twenty-one (21) days
(or, if so instructed by the Company, forty-five (45) days) following the Date
of Termination (which period shall be sixty-five (65) days following the Date of
Termination in the case of a termination of the Executive’s employment due to
his death) and shall not have revoked the Release in accordance with its terms.
The Company shall provide the final Release promptly in connection with any
termination of the Executive’s employment hereunder.

(b)    By the Company for Cause. If the Executive’s employment is terminated by
the Company or Holdco for “Cause” (as hereinafter defined), then the Executive
shall be entitled to only the payment of the Accrued Obligations which shall be
paid to the Executive in cash in a lump sum within thirty (30) days of the Date
of Termination (other than the amount described in clause (2) of the definition
of Accrued Obligations, which shall be paid in accordance with Section 3(b)) and
neither the Company nor Holdco shall have any further

 

-5-



--------------------------------------------------------------------------------

obligation under this Agreement, except as expressly provided herein. For
purposes of this Agreement, “Cause” shall mean (1) conviction of the Executive
by a court of competent jurisdiction of a felony (excluding felonies under any
state or local vehicle and traffic code); (2) any act of intentional fraud in
connection with his duties under this Agreement; (3) any act of gross negligence
or willful misconduct with respect to the Executive’s duties under this
Agreement and (4) any act of willful disobedience in violation of specific
reasonable directions of the Board or the CEO consistent with the Executive’s
duties; provided, in the case of clause (3) or (4), that the Executive has not
cured the circumstances giving rise to “Cause” within fifteen (15) days of the
date the Company gives notice to the Executive of its intent to terminate his
employment on such basis.

(c)    By the Company for any reason other than Cause or by the Executive for
Good Reason. If the Executive’s employment is terminated during the Employment
Period (i) by the Company or Holdco other than for Cause, death or Permanent
Disability or (ii) by the Executive for Good Reason, in each case, except if
such termination is a Change in Control Termination, the Company shall pay to
the Executive (A) the Accrued Obligations, paid in cash within thirty (30) days
of the Date of Termination (other than the amount described in clause (2) of the
definition of Accrued Obligations, which shall be paid in accordance with
Section 3(b)); (B) a pro rata Annual Bonus for the year of termination,
calculated and paid in accordance with Section 3(b); and (C) a severance payment
(the “Severance Payment”), in an amount equal to the Executive’s then current
Annual Base Salary. The Severance Payment shall be payable in cash in the form
of salary continuation over the twelve (12) months following the Date of
Termination, with the first payment(s) being payable in arrears on the date that
is sixty (60) days following the Date of Termination. Notwithstanding anything
to the contrary set forth herein, the Executive shall not be entitled to any
payment pursuant to clauses (B) or (C) of this Section 5(c) unless the Executive
shall have executed the Release not later than twenty-one (21) days (or, if so
instructed by the Company, forty-five (45) days) following the Date of
Termination and shall not have revoked the Release in accordance with its terms.
The Company shall provide the final Release promptly in connection with any
termination of the Executive’s employment hereunder.

(d)    Change in Control Termination. Notwithstanding anything to the contrary
set forth herein, in the event of a Change in Control Termination:

(i)     the Company shall pay to the Executive the Accrued Obligations;

(ii)     the Company shall pay to the Executive:

(A)     an amount equal to two (2) times the sum of (1) Executive’s then current
Annual Base Salary and (2) the target Annual Bonus,

(B)     an amount equal to a pro rata Annual Bonus for the year of termination,
calculated and paid in accordance with Section 3(b), and

(C)     provided that the Executive timely elects to continue his coverage in
the Company’s group health plan under the federal law known as “COBRA”, a
monthly

 

-6-



--------------------------------------------------------------------------------

amount equal to that portion of the monthly health premiums for such coverage
paid by the Company on behalf of the Executive prior to the date of the Change
in Control Termination until the date that is twelve (12) months following the
date of the Change in Control Termination (the “Health Continuation Benefits”);
and

(iii)     any stock options, restricted stock, restricted stock units,
performance stock units or similar awards granted on or after January 1, 2014
(or any awards or rights issued in exchange for such grants in connection with a
Change in Control or otherwise) shall be treated as follows: (A) such awards or
rights that vest solely based on the Executive’s continued service over time
shall immediately become fully vested as of the date of the Change in Control
Termination and (B) such awards or rights that vest upon the occurrence of
specified performance metrics, shall be treated as earned and vest as follows:
(1) if the full performance period has elapsed as of the date of the Change in
Control Termination, such awards and rights shall be earned based on actual
achievement of the applicable performance goals, as provided in the applicable
award agreement and shall immediately become vested without pro-ration and
(2) otherwise, such awards and rights shall be earned based on assumed
achievement of the applicable performance goals at 100% of the performance
target, as provided in the applicable award agreement, and shall immediately
vest as to a prorated portion of each such award or right based on the number of
days of the Executive’s actual employment or other service with the Company
prior to the Change in Control Termination during the applicable full
performance period; provided, that, if the Executive does not experience a
Change in Control Termination prior to the end of the applicable original
performance period, such awards and rights shall be earned based on assumed
achievement of the applicable performance goals at 100% of the performance
target, as provided in the applicable award agreement, and shall be eligible to
vest as of the last day of the applicable original performance period without
pro-ration, subject to the terms of the applicable award agreement. Any stock
options, restricted stock, restricted stock units, performance stock units or
similar awards granted on or after January 1, 2014 (or any awards or rights
issued in exchange for such grants in connection with a Change in Control or
otherwise) that do not vest after application of the preceding sentence shall be
immediately forfeited without payment due thereon. For the avoidance of doubt,
upon the occurrence of a Change in Control Termination, the vesting of any stock
option granted prior to January 1, 2014 (or awards or rights issued in exchange
therefor) shall be determined pursuant to the terms of the applicable award
agreement.

Notwithstanding the foregoing, in the event that the Health Continuation
Benefits would subject the Executive or the Company to any tax or penalty under
the ACA or Section 105(h) of the Code (as defined below), or applicable
subsequent regulations, guidance or successor statutes, the Executive and the
Company agree to work together in good faith to restructure the Health
Continuation Benefits in a manner that avoids such adverse consequences. All
amounts payable hereunder (except the Annual Bonus which is payable in
accordance with Section 3(b), the Accrued Obligations, which shall be calculated
and paid in a lump sum in cash within thirty (30) days of the date of the Change
in Control Termination and the Health Continuation Benefits, which shall be paid
as described above in this Section 5(d)) shall be paid in cash in a lump sum on
the date that is the later of sixty (60) days following the date of the Change
in Control Termination or sixty (60) days following the consummation of the
Change in Control (except that, if the Change in Control Termination occurs due
to a qualifying termination within six (6) months

 

-7-



--------------------------------------------------------------------------------

prior to a Change in Control, such payment will be made over the twenty-four
(24) months following the Date of Termination, with the first payment(s) being
payable in arrears on the date that is sixty (60) days following the Date of
Termination). Notwithstanding anything to the contrary set forth herein, the
Executive shall not be entitled to any payment or benefit pursuant to clauses
(ii) or (iii) of this Section 5(d) unless the Executive shall have, at the
written request of the Company or Holdco, executed the Release no later than
twenty-one (21) days (or, if so instructed by the Company, forty-five (45) days)
following the date of the Change in Control Termination and shall not have
revoked such release in accordance with its terms.

(e)     By the Executive other than for Good Reason. If during the Employment
Period the Executive terminates his employment with the Company and Holdco other
than for Good Reason, the Company shall pay the Accrued Obligations to the
Executive in a lump sum in cash within thirty (30) days of the Date of
Termination (other than the amount described in clause (2) of the definition of
Accrued Obligations, which shall be paid in accordance with Section 3(b)) and
neither the Company nor Holdco shall have any further obligation under this
Agreement except as expressly provided herein.

(f)    Expiration of the Term. Unless otherwise terminated pursuant to any of
the foregoing clauses of this Section 5, the Executive’s employment hereunder
will automatically terminate at the expiration of the Employment Period and the
Company shall pay to the Executive the Accrued Obligations; provided, however,
that if the Company allows the Executive’s employment to terminate due to an
expiration of the Employment Period occurring during the Change in Control
Protection Period, the Executive will be deemed to have had a Change in Control
Termination and will be entitled to the payments and benefits described in
Section 5(d) above and shall not otherwise receive payment under this
Section 5(f). The Accrued Obligations shall be paid to the Executive in a lump
sum in cash within thirty (30) days of the Date of Termination (other than the
amount described in clause (2) of the definition of Accrued Obligations, which,
for the avoidance of doubt, shall be the Annual Bonus for the calendar year in
which the Employment Period expires and which shall be paid in accordance with
Section 3(b)). Upon expiration of the Employment Period, no Severance Payment
will be due and no further Restriction Period shall apply.

6.    Section 409A. The parties intend for the compensation provided under this
Agreement to comply with, or be exempt from, the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) (together with the
regulations thereunder, “Section 409A”). Notwithstanding the foregoing, in no
event shall the Company, Holdco or any of their respective affiliates have any
liability to the Executive or to any other person claiming rights under this
Agreement relating to the failure or alleged failure of any payment or benefit
under this Agreement to comply with, or be exempt from, the provisions of
Section 409A.

(a)    Definitions. For purposes of this Agreement, all references to
“termination of employment” and similar or correlative phrases shall be
construed to require a “separation from service” (as defined in
Section 1.409A-1(h) of the Treasury regulations after giving effect to the
presumptions contained therein), and the term “specified employee” means an
individual determined by Holdco to be a specified employee under Treasury
regulation Section 1.409A-1(i).

 

-8-



--------------------------------------------------------------------------------

(b)    Certain Delayed Payments. If any payment or benefit hereunder
constituting “nonqualified deferred compensation” subject to Section 409A would
be subject to subsection (a)(2)(B)(i) of Section 409A (relating to payments made
to “specified employees” of publicly-traded companies upon separation from
service), any such payment or benefit to which the Executive would otherwise be
entitled during the six (6) month period following the Executive’s separation
from service will instead be provided or paid without interest on the first
business day following the expiration of such six (6) month period, or if
earlier, the date of the Executive’s death.

(c)    Separate Payments. Each payment made under this Agreement shall be
treated as a separate payment.

(d)    Reimbursements. Notwithstanding anything to the contrary in this
Agreement, any reimbursement that constitutes or could constitute nonqualified
deferred compensation subject to Section 409A will be subject to the following
additional requirements: (i) the expenses eligible for reimbursement will have
been incurred during the term of this Agreement, (ii) the amount of expenses
eligible for reimbursement during any calendar year will not affect the expenses
eligible for reimbursement in any other taxable year; (iii) reimbursement will
be made not later than December 31 of the calendar year following the calendar
year in which the expense was incurred; and (iv) the right to reimbursement will
not be subject to liquidation or exchange for any other benefit.

7.    Full Settlement. The Company’s obligations to make the payments provided
for in, and otherwise to perform its obligations under, this Agreement shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action that the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced,
regardless of whether the Executive obtains other employment.

8.    Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company and Holdco all secret or confidential
information, knowledge or data relating to the Company, Holdco or any of their
affiliates and their respective businesses that the Executive obtains during the
Executive’s employment by the Company and Holdco (whether before, during or
after the Employment Period) and that is not public knowledge (other than as a
result of the Executive’s violation of this Section 8) (“Confidential
Information”). The Executive shall not communicate, divulge or disseminate
Confidential Information at any time during or after the Executive’s employment
with the Company and Holdco, except with the prior written consent of the
Company or as otherwise required by law. For the avoidance of doubt, (a) nothing
contained in this Agreement or any other agreement containing confidentiality
provisions or other restrictive covenants in favor of any of Holdco, the Company
or any affiliate of either of them, restricts or in any other way affects the
Executive’s communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to the governmental agency or entity and
(b) the Executive will not be held criminally or civilly liable under any
federal or state trade secret law for disclosing a trade secret (i) in
confidence to a federal, state, or local government

 

-9-



--------------------------------------------------------------------------------

official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document filed under seal in a lawsuit or other proceeding;
provided that notwithstanding this immunity from liability, the Executive may be
held liable if the Executive unlawfully accesses trade secrets by unauthorized
means.

9.    Noncompetition; Nonsolicitation.

(a)    Noncompetition. During the Employment Period, and following termination
of the Executive’s employment with the Company, Holdco and any of their
affiliates, during the “Restriction Period” (as hereinafter defined), the
Executive shall not directly or indirectly participate in or permit his name
directly or indirectly to be used by or become associated with (including as an
advisor, representative, agent, promoter, independent contractor, provider of
personal services or otherwise) any person, corporation, partnership, firm,
association or other enterprise or entity (a “person”) that is, or intends to
be, engaged in any business which is in competition with any business of the
Company, Holdco or any of their respective subsidiaries or affiliates in any
geographic area in which the Company, Holdco or any of their respective
subsidiaries or affiliates operate, compete or are engaged in such business or
at such time intend so to operate, compete or become engaged in such business (a
“Competitor”); provided, however, that the foregoing will not prohibit the
Executive from participating in or becoming associated with a person if (i) less
than 10% of the consolidated gross revenues of such person, together with its
affiliates, derive from activities or businesses that are in competition with
any business of the Company or any of its subsidiaries or affiliates (a
“Competitive Business”) and (ii) the Executive does not, directly or indirectly,
participate in, become associated with, or otherwise have responsibilities that
relate to the conduct or operations of, any Competitive Business that is
conducted by such person or a division, group, or subsidiary or affiliate of
such person. For purposes of this Agreement, the term “participate” includes any
direct or indirect interest, whether as an officer, director, employee, partner,
sole proprietor, trustee, beneficiary, agent, representative, independent
contractor, consultant, advisor, provider of personal services, creditor, or
owner (other than by ownership of less than five percent of the stock of a
publicly-held corporation whose stock is traded on a national securities
exchange or in an over-the-counter market).

(b)    Nonsolicitation. During the Employment Period, and during the Restriction
Period following termination of employment, the Executive shall not, directly or
indirectly, encourage or solicit, or assist any other person or firm in
encouraging or soliciting, any person or firm that during the three-year period
preceding such termination of the Executive’s employment with the Company and
Holdco (or, if such action occurs during the Employment Period, on the date such
action was taken) is or was engaged in a business relationship with the Company
or Holdco, any of their respective subsidiaries or affiliates to terminate its
relationship with the Company or Holdco or any of their respective subsidiaries
or affiliates or, in the case of any such person, to engage in a business
relationship with a Competitor.

(c)    No Hire. During the Employment Period, and during the Restriction Period
following termination of employment, the Executive will not, except with the
prior

 

-10-



--------------------------------------------------------------------------------

written consent of the Company, directly or indirectly, induce any employee of
the Company, Holdco or any of their respective subsidiaries or affiliates to
terminate employment with such entity, and will not, directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise,
employ, offer employment or cause employment to be offered to any person
(including employment as an independent contractor) who is or was employed by
the Company, Holdco or any of their respective subsidiaries or affiliates unless
such person shall have ceased to be employed by such entity for a period of at
least twelve months. For purposes of this Section 9(c), “employment” shall be
deemed to include rendering services as an independent contractor and
“employees” shall be deemed to include independent contractors.

(d)    Restriction Period. The term “Restriction Period” as used herein, shall
mean the one-year period (except, in the case of a Change in Control Termination
(or a deemed Change in Control Termination under Section 5(f)), in which case
such period shall be the two-year period) immediately following the Date of
Termination (other than a termination at the expiration of the Employment
Period).

(e)    Return of Confidential Information. Promptly following the Executive’s
termination of employment, including due to expiration of the Employment Period,
the Executive shall return to the Company all property of the Company, Holdco
and their respective subsidiaries and affiliates, and all copies thereof, in the
Executive’s possession or under his control, including, without limitation, all
Confidential Information in whatever media such Confidential Information is
maintained.

(f)    Injunctive Relief. The Executive acknowledges and agrees that the
Restriction Period and the covenants and obligations of the Executive in
Section 8 and this Section 9 with respect to noncompetition, nonsolicitation and
confidentiality and with respect to the property of the Company and its
subsidiaries and affiliates, and the territories covered thereby, are fair and
reasonable and the result of negotiation. The Executive further acknowledges and
agrees that the covenants and obligations of the Executive in Section 8 and this
Section 9 with respect to noncompetition, nonsolicitation and confidentiality
and with respect to the property of the Company, Holdco and their respective
subsidiaries and affiliates, and the territories covered thereby, relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants and obligations will cause the Company, Holdco and their
respective subsidiaries and affiliates irreparable injury for which adequate
remedies are not available at law. Therefore, the Executive agrees that the
Company and Holdco shall be entitled to an injunction, restraining order or such
other equitable relief as a court of competent jurisdiction may deem necessary
or appropriate to restrain the Executive from committing any violation of such
covenants and obligations. These injunctive remedies are cumulative and are in
addition to any other rights and remedies the Company and Holdco may have at law
or in equity. If, at the time of enforcement of Section 8 and/or this Section 9,
a court holds that any of the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope, and/or geographical area legally permissible under such circumstances
will be substituted for the period, scope and/or area stated herein.

 

-11-



--------------------------------------------------------------------------------

10.    Successors.

(a)    This Agreement is personal to the Executive and shall not be assignable
by the Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal representatives and heirs and successors.

(b)    This Agreement shall inure to the benefit of and be binding upon Holdco,
the Company and their respective successors and assigns.

11.    Section 280G. In the event that the Company undergoes a change in control
at a time when it (or any affiliate of the Company, including Holdco, that would
be treated, together with the Company, as a single corporation under
Section 280G of the Code and the regulations thereunder) has stock that is
readily tradeable on an established securities market (within the meaning of
Section 280G of the Code and the regulations thereunder), if all, or any
portion, of the payments provided under this Agreement, either alone or together
with other payments or benefits which the Executive receives or is entitled to
receive from the Company or an affiliate, could constitute an “excess parachute
payment” within the meaning of Section 280G of the Code, then the Executive
shall be entitled to receive (i) an amount limited so that no portion thereof
shall fail to be tax deductible under Section 280G of the Code (the “Limited
Amount”), or (ii) if the amount otherwise payable hereunder, together with the
other payments or benefits the Executive is so entitled to receive, (without
regard to clause (i)) reduced by the excise tax imposed by Section 4999 of the
Code and all other applicable federal, state and local taxes (with income taxes
all computed at the highest applicable marginal rate) is greater than the
Limited Amount reduced by all taxes applicable thereto (with income taxes all
computed at the highest marginal rate), the amount otherwise payable hereunder.
If it is determined that the Limited Amount will maximize the Executive’s
after-tax proceeds, payments and benefits shall be reduced to equal the Limited
Amount in the following order: (i) first, by reducing cash severance payments,
(ii) second, by reducing other payments and benefits to which Q&A 24(c) of
Section 1.280G-1 of the Treasury Regulations does not apply, and (iii) finally,
by reducing all remaining payments and benefits, with all such reductions done
on a pro rata basis. All determinations made pursuant this Section 11 will be
made at the Company’s expense by the independent public accounting firm most
recently serving as the Company’s outside auditors or such other accounting or
benefits consulting group or firm as the Company may designate.

12.    Miscellaneous.

(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York, without reference to principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
heirs, successors and legal representatives.

(b)    All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by overnight
courier or by

 

-12-



--------------------------------------------------------------------------------

registered or certified mail, return receipt requested, postage prepaid, or by
facsimile (with receipt confirmation), addressed as follows:

 

If to the Executive:    Daniel Sullivan    At his most recent address    shown
in the Company’s records If to the Company:    Party City Holdings Inc.    80
Grasslands Road    Elmsford, NY 10523    Attention: Corporate Secretary    Fax
no.: (914) 345-2056

or to such other address as either party furnishes to the other in writing in
accordance with this Section 12(b). Notices and communications shall be
effective when actually received by the addressee.

(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

(d)    Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations. In addition, the obligations of the Company under this Agreement
shall be conditional on compliance with this Section 12(d), and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Executive.

(e)    Any party’s failure to insist upon strict compliance with any provision
of, or to assert any right under, this Agreement shall not be deemed to be a
waiver of such provision or right or of any other provision of or right under
this Agreement.

(f)    The Executive acknowledges that this Agreement, together with the Exhibit
hereto and the other agreements referred to herein except as modified herein or
therein, supersedes all other agreements and understandings, both written and
oral, between the Executive, on one hand, and the Company and Holdco, on the
other, with respect to the subject matter hereof.

(g)    This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which shall together constitute one and the
same instrument.

(h)    Provisions of this Agreement shall survive any termination of employment
if so provided herein or if necessary or desirable to accomplish the purposes of
other surviving provisions, including, without limitation, the obligations of
the Executive under Sections 8 and 9 hereof.

[Remainder of Page Intentionally Left Blank]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of their respective boards of directors, the
Company and Holdco have each caused this Agreement to be executed in its name on
its behalf, all as of the day and year first above written.

 

PARTY CITY HOLDINGS INC. By:  

/s/ James M. Harrison

  Name:   James M. Harrison   Title:   Chief Executive Officer PARTY CITY HOLDCO
INC. By:  

/s/ James M. Harrison

  Name:   James M. Harrison   Title:   Chief Executive Officer

/s/ Daniel Sullivan

DANIEL SULLIVAN

 

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

FORM OF RELEASE OF CLAIMS

This Release of Claims is provided by me, Daniel Sullivan (or by my designated
beneficiary or estate, in the event of my death during my employment), pursuant
to the Employment Agreement between me, Party City Holdings, Inc. (the
“Company”) and Party City Holdco Inc. (“Holdco”) dated as of March 12, 2018 (the
“Employment Agreement”).

This Release of Claims is given in consideration of the severance benefits to be
provided to me (or, in the event of my death during my employment, to my
designated beneficiary) in connection with the termination of my employment
under Section 5 of the Employment Agreement (the “Separation Payments”), which
are conditioned on my signing this Release of Claims and to which I am not
otherwise entitled, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged. On my own behalf and that of my
heirs, executors, administrators, beneficiaries, representatives and assigns,
and all others connected with or claiming through me, I hereby release and
forever discharge the Company from any and all causes of action, rights or
claims of any type or description, known or unknown, which I have had in the
past, now have or might have, through the date of my signing of this Release of
Claims. This includes, without limitation, any and all causes of action, rights
or claims in any way resulting from, arising out of or connected with my
employment by the Company or the termination of that employment or pursuant to
any federal, state or local law, regulation or other requirement, including
without limitation Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the fair employment
practices statutes of the state or states in which I have provided services to
the Company or any other federal, state, local or foreign law, all as amended,
any contracts of employment, any tort claims, or any agreements, plans or
policies.

For purposes of this Release of Claims, the word “Company” always includes the
Company, Holdco the subsidiaries and affiliates of the Company or Holdco and all
of their respective past, present and future officers, directors, trustees,
shareholders, employees, employee benefit plans and any of the trustees or
administrators thereof, agents, general and limited partners, members, managers,
investors, joint venturers, representatives, predecessors, successors and
assigns, and all others connected with any of them, both individually and in
their official capacities.

Nothing in this Release of Claims shall be construed to prohibit me from filing
a charge with or participating in any investigation or proceeding conducted by
the federal Equal Employment Opportunity Commission or a comparable state or
local agency, except that I hereby agree to waive my right to recover monetary
damages or other individual relief in any charge, complaint or lawsuit filed by
me or by anyone else on my behalf.

Nothing in this Release of Claims is intended to or does waive or release any
rights I may have with respect to (i) coverage under liability insurance or
indemnification rights provided or



--------------------------------------------------------------------------------

maintained by the Company during, or applicable to, my employment with the
Company, or under any other obligation or policy of insurance maintained by the
Company in accordance with their respective terms; (ii) any other defense or
indemnity right under applicable law; (iii) the enforcement of the right to any
payment or benefits due upon the termination of my employment in accordance with
the express terms of the Employment Agreement or (iv) any right or claim that
cannot, by law, be waived or released through this Release of Claims.

Also excluded from the scope of this Release of Claims is any right to benefits
that were vested or eligible for continuation under the Company’s employee
benefit plans on the date on which my employment with the Company terminated, in
accordance with the terms of such plans.

In signing this Release of Claims, I give the Company assurance that I have
returned to the Company any and all documents, materials and information related
to the business, whether present or otherwise, of the Company and all keys and
other property of the Company that were in my possession or control, all as
required by and consistent with Section 9(e) of the Employment Agreement. I
agree that I will not, for any purpose, attempt to access or use any computer or
computer network or system of the Company, including without limitation their
electronic mail systems. I further acknowledge that I have disclosed to the
Company all passwords necessary or desirable to enable the Company to access all
information which I have password-protected on its computer network or system.

In signing this Release of Claims, I agree that I have been paid in full all
compensation due to me, whether for services rendered by me to the Company or
otherwise, through the date on which my employment with the Company terminated
and that, exclusive only of the Separation Payments and the Accrued Obligations,
as defined in the Employment Agreement, no further compensation of any kind
shall be due to me by the Company, whether arising under the Employment
Agreement or otherwise, in connection with my employment or the termination
thereof. I also agree that except for any right I and my eligible dependents may
have to continue participation in the Company’s health and dental plans under
the federal law commonly known as COBRA, my right to participate in any employee
benefit plan of the Company will be determined in accordance with the terms of
such plan.

I acknowledge that my eligibility for the Separation Payments is not only
contingent on my signing and returning this Release of Claims to the Company in
a timely manner and not revoking it thereafter, but also is subject to my
compliance with the covenants contained in the Employment Agreement.

In signing this Release of Claims, acknowledge that I have not relied on any
promises or representations, express or implied, that are not set forth
expressly in this Release of Claims. I further acknowledge that I am waiving and
releasing any rights I may have under the Age Discrimination in Employment Act
of 1967, as amended (“ADEA”), and that this waiver and release is knowing and
voluntary and is being done with a full understanding of its terms. I agree that
the consideration given for this wavier and release is in addition to anything
of value



--------------------------------------------------------------------------------

to which I was already entitled. I further acknowledge that I have been advised
by this writing as required by the ADEA that:

1.    I have the right to and am advised by the Company to consult with an
attorney prior to executing this Release of Claims; and I acknowledge that I
have had sufficient time to consider this Release of Claims and to consult with
an attorney, if I wished to do so, or to consult with any other person of my
choosing before signing;

2.    I may not sign this Release of Claims prior to the termination of my
employment, but that I may consider the terms of this Release of Claims for up
to twenty-one (21) days (or, if the Company so instructs, forty-five (45) days)
from the later of the date my employment with the Company terminates or the date
I receive this Release of Claims;

3.     I have seven (7) days following my execution of this Release of Claims to
revoke this Release of Claims; and

4.    This Release of Claims shall not be effective until the revocation period
has expired.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:  

                                          

    Date signed:                                                                

 

Party City Holdings Inc.

 

Name: Title: Party City Holdco Inc.

 

Name:   Title:  